        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

KARLA L.,

                       Plaintiff,
                                                          DECISION AND ORDER
              v.
                                                          1:19-CV-01195 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________



                                    INTRODUCTION

       Represented by counsel, plaintiff Karla L. (“Plaintiff”) brings this action pursuant

to Title II of the Social Security Act (the “Act”), seeking review of the final decision of the

Commissioner of Social Security (the “Commissioner,” or “Defendant”) denying her

application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 10; Dkt. 13), and Plaintiff’s reply (Dkt. 14). For the reasons

discussed below, the Commissioner’s motion (Dkt. 13) is granted and Plaintiff’s motion

(Dkt. 10) is denied.




                                             -1-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 2 of 12



                                    BACKGROUND

       Plaintiff protectively filed her application for DIB on January 22, 2016. (Dkt. 6 at

14, 91).1 In her application, Plaintiff alleged disability beginning January 2, 2016, due to

rheumatoid arthritis and ulcerative colitis. (Id. at 14, 196). Plaintiff’s application was

initially denied on May 6, 2016. (Id. at 14, 92). At Plaintiff’s request, a hearing was held

before administrative law judge (“ALJ”) Ellen Parker Bush on May 18, 2018, with Plaintiff

appearing in person in Buffalo, New York, and the ALJ presiding via video from Lawrence,

Massachusetts. (Id. at 14, 29-69). On September 4, 2018, the ALJ issued an unfavorable

decision. (Id. at 11-28). Plaintiff requested Appeals Council review; her request was

denied on July 10, 2019, making the ALJ’s determination the Commissioner’s final

decision. (Id. at 6-10). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 3 of 12



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 4 of 12



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
          Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 5 of 12



                                       DISCUSSION

I.       The ALJ’s Decision

         In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through June 30, 2021. (Dkt. 6 at

16). At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

work activity since January 2, 2016, the alleged onset date. (Id.).

         At step two, the ALJ found that Plaintiff suffered from the severe impairments of

rheumatoid arthritis, fibromyalgia, and degenerative disc disease of the cervical and lumbar

spine. (Id.). The ALJ also found that Plaintiff suffered from the non-severe impairments

of ulcerative colitis, depressive disorder, bilateral knee impairment, goiter, mild

emphysema, hypertension, and gastroesophageal reflux disease. (Id. at 17-18).

         At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.).

         Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. § 404.1567(b), with the additional limitations

that Plaintiff can:

         lift and carry 20 pounds occasionally and 10 pounds frequently; she can sit,
         stand and walk 6 hours in an 8-hour day; she can occasionally climb, stoop,
         kneel, crouch, and crawl; she can frequently balance; she can frequently
         finger bilaterally; and she must avoid exposure to unprotected heights and
         respiratory irritants.



                                            -5-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 6 of 12



(Id. at 18). At step four, the ALJ found, relying on the testimony of a vocational expert

(“VE”), that Plaintiff was capable of performing her past relevant work as a telephone

representative and retail store manager. (Id. at 22). Accordingly, the ALJ found that

Plaintiff was not disabled as defined in the Act. (Id. at 23).

II.    The Commissioner’s Determination Is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing: (1) the ALJ improperly evaluated the opinion evidence of record;

and (2) the ALJ’s RFC finding fails to properly account for Plaintiff’s impairments. The

Court has considered these arguments and, for the reasons discussed below, finds them to

be without merit.

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.” Dennis

v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

       Here, Plaintiff contends that the ALJ improperly discounted the opinion of her

treating rheumatologist, Dr. Sunita Chadha. Dr. Chadha began treating Plaintiff in August

2011, and saw her approximately every three months. (Dkt. 6 at 1308). On April 25, 2018,
                                            -6-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 7 of 12



Dr. Chadha completed a “Physical Residual Functional Capacity Questionnaire” as to

Plaintiff, in which she stated that Plaintiff suffered from rheumatoid arthritis and

fibromyalgia and had a fair prognosis.        (Id.).   Dr. Chadha opined that: Plaintiff’s

impairments would constantly interfere with the attention and concentration needed to

perform even simple work tasks; Plaintiff was incapable of even “low stress jobs”; Plaintiff

could walk one city block without rest or severe pain; Plaintiff could sit for 15 minutes at

one time before needing to get up; Plaintiff could stand for 15 minutes at one time before

needing to sit down or walk around; Plaintiff could sit and stand/walk for less than two

hours in an eight-hour workday; Plaintiff would need to walk around for approximately 30

minutes in an eight-hour workday, for five minutes at a time; Plaintiff would need to shift

positions at will; Plaintiff would needed to take a 15-20 minute unscheduled break “[e]very

couple hours maybe” during an eight-hour workday; Plaintiff should “maybe” elevate her

legs with prolonged sitting, but Dr. Chadha “[did not] know if that will help”; Plaintiff

could rarely look down and could occasionally turn her head right or left, look up, or hold

her head in a static position; Plaintiff could occasionally twist, stoop, crouch/squat, climb

ladders, and climb stairs; Plaintiff would have “good days” and “bad days”; and Plaintiff

would need to be absent from work due to her impairments more than four days per month.

(Id. at 1308-11). Dr. Chadha also opined that Plaintiff would have “significant limitations

with reaching, handling or fingering,” but declined to provide a more specific breakdown




                                            -7-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 8 of 12



of Plaintiff’s ability to perform such activities, stating that she had not “calculated a

percentage.” (Id. at 1311).

       In assessing Plaintiff’s RFC, the ALJ found that she could not “place any reliance

upon [Dr. Chadha’s] opinion, despite her status as a treating provider, because her

suggested parameters do not comport with either her treatment records, nor with those of

other medical providers[.]” (Id. at 21). The ALJ explained that the limitations identified

by Dr. Chadha were wholly inconsistent with her most recent examination of Plaintiff, in

January 2018, where Plaintiff exhibited only mild tenderness in her wrists and small hand

joints, mild crepitus in the right knee, and mild soft tissue swelling in her ankles. (Id.; see

also id. at 726). The ALJ noted that Dr. Chadha had reported similarly mild findings in

October and June 2017. (Id. at 21; see also id. at 715, 721). The ALJ further found Dr.

Chadha’s failure to provide an opinion regarding Plaintiff’s specific manipulative abilities

inconsistent with her treatment records, which reflected that Plaintiff’s “hand and finger

issues” were the “most prevalent.” (Id. at 21-22).

       Because Plaintiff’s claim was filed before March 27, 2017, the ALJ was required to

apply the treating physician rule, under which a treating physician’s opinion is entitled to

“controlling weight” when it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). Under the treating physician rule, if

the ALJ declines to afford controlling weight to a treating physician’s medical opinion, he

or she “must consider various factors to determine how much weight to give to the



                                             -8-
        Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 9 of 12



opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal quotation marks

omitted). These factors include:

       (i) the frequency of examination and the length, nature and extent of the
       treatment relationship; (ii) the evidence in support of the treating physician’s
       opinion; (iii) the consistency of the opinion with the record as a whole;
       (iv) whether the opinion is from a specialist; and (v) other factors brought to
       the Social Security Administration’s attention that tend to support or
       contradict the opinion.

Id. “An ALJ’s failure to explicitly apply the[se] . . . factors when assigning weight at step

two is a procedural error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019) (quotation

omitted). However, such error is harmless if “a searching review of the record” confirms

“that the substance of the treating physician rule was not traversed.” Id. (quotations

omitted).

       Whatever weight the ALJ assigns to the treating physician’s opinion, she must “give

good reasons in [her] notice of determination or decision for the weight [she gives to the]

treating source’s medical opinion.” 20 C.F.R. § 404.1527 (c)(2); see also Harris v. Colvin,

149 F. Supp. 3d 435, 441 (W.D.N.Y. 2016) (“A corollary to the treating physician rule is

the so-called ‘good reasons rule,’ which is based on the regulations specifying that ‘the

Commissioner “will always give good reasons”’ for the weight given to a treating source

opinion.” (quoting Halloran, 362 F.3d at 32)). “Those good reasons must be supported by

the evidence in the case record, and must be sufficiently specific. . . .” Harris, 149 F. Supp.

3d at 441 (internal quotation marks omitted).

       The Court finds no violation of the treating physician rule here. The ALJ expressly

noted that Dr. Chadha was a rheumatologist who had “been treating Plaintiff since before

the alleged onset date” and “had the benefit of longitudinal relationship with [Plaintiff’s]
                                             -9-
       Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 10 of 12



physical conditions.” (Dkt. 6 at 19). The ALJ further expressly noted that before opining

on Plaintiff’s RFC, Dr. Chadha had most recently examined Plaintiff in January 2018, and

had previously examined her in June and October 2017. (Id. at 21-22). The ALJ further

considered the evidence in support of Dr. Chadha’s opinion, including her treatment

records, and the consistency of Dr. Chadha’s opinion with the record as a whole. (Id.).

       The ALJ’s conclusion that Dr. Chadha’s own treatment records and the other

evidence of record did not support the extreme limitations set forth in Dr. Chadha’s opinion

is supported by substantial evidence. For example, Dr. Chadha opined that Plaintiff would

“constantly” be unable to maintain the attention and concentration required for even simple

work. (Id. at 1308). However, as the ALJ noted, Dr. Chadha consistently noted that

Plaintiff was alert and oriented with normal affect (see id. at 715, 721, 726), Plaintiff’s

primary care provider performed numerous mental status examinations of Plaintiff that

were within normal limits with Plaintiff showing no signs of acute distress (see id. at 267,

275, 284, 288), and consultative psychiatric examiner Dr. Gina Zali observed that

Plaintiff’s attention and concentration were intact (id. at 451). While Plaintiff identifies

other evidence of record that she argues supports Dr. Chadha’s opinion (see Dkt. 10-1 at

13), where substantial evidence exists “to support the Commissioner’s final decision, that

decision must be upheld, even if substantial evidence supporting the claimant’s position

also exists.” Johnson v. Astrue, 563 F. Supp. 2d. 444, 454 (S.D.N.Y. 2008) (citing Alston

v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990) ); see also McIntyre v. Colvin, 758 F.3d 146,

149 (2d Cir. 2014) (“If evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld.”). Here, the ALJ was within her discretion to

                                           - 10 -
       Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 11 of 12



conclude that Dr. Chadha’s opinion was inconsistent with the evidence of record, including

her own treatment records, and to thus decline to afford it controlling weight.

       Plaintiff next argues that the ALJ erred in placing “great reliance” on the opinion of

medical consultant Dr. G. McCormack. (Dkt. 4 at 22; Dkt. 10-1 at 15-16). In particular,

Plaintiff contends that because Dr. McCormack did not examine her, the ALJ could not

rely on Dr. McCormack’s opinion in assessing Plaintiff’s RFC. (Dkt. 10-1 at 15). Plaintiff

is incorrect. See Diaz v. Shalala, 59 F.3d 307, 313 n.5 (2d Cir. 1995) (explaining that the

regulations applicable to Plaintiff’s claim “permit the opinions of nonexamining sources to

override treating sources' opinions provided they are supported by evidence in the record”);

see also Camille v. Colvin, 652 F. App’x 25, 28 (2d Cir. 2016) (finding that ALJ was

permitted to consider treating physician’s treatment notes and conclude based thereon that

non-examining physician’s opinion was more reliable than treating physician’s opinion);

Brett M. v. Comm’r of Soc. Sec., No. 19-CV-01235-FPG, 2020 WL 7487860, at *4

(W.D.N.Y. Dec. 21, 2020) (“[T]he Commissioner is correct that non-examining source

opinions . . . can constitute substantial evidence in support of the ALJ’s decision.”). Here,

the ALJ explained that she found Dr. McCormack’s opinion more consistent with the

evidence of record, included Dr. Chadha’s records, Plaintiff’s primary care records, and

the consultative examinations. (Dkt. 6 at 20, 21). The Court finds no error in the ALJ’s

reliance on Dr. McCormack’s opinion in formulating Plaintiff’s RFC.

       The Court accordingly rejects Plaintiff’s contention that the ALJ’s RFC finding was

not supported by substantial evidence, because it is consistent with Dr. McCormack’s

opinion. (Compare id. at 18 with id. at 1226-29). As noted above, Dr. McCormack’s

                                           - 11 -
       Case 1:19-cv-01195-EAW Document 15 Filed 01/25/21 Page 12 of 12



opinion constitutes substantial evidence in support of the ALJ’s determination. The Court

is unpersuaded by Plaintiff’s contention that Dr. McCormack’s opinion failed to account

for her pain and fatigue, and that he was required to provide for absences and/or time off

task. (See Dkt. 10-1 at 16-17).

       Plaintiff argues that she suffers from fibromyalgia “fog” and that Dr. McCormack’s

opinion fails to appropriately accommodate this impairment. (Id.). However, the ALJ

expressly rejected the contention that Plaintiff suffered from such fibromyalgia “fog,”

noting the normal psychological evaluations discussed above. (Dkt. 6 at 20). The ALJ’s

determination that Plaintiff did not suffer from fibromyalgia “fog” was supported by

substantial evidence, and she therefore did not err in adopting a medical opinion that did

not include limitations based on such “fog.”

       For all these reasons, the Court finds no basis to reverse the Commissioner’s

determination that Plaintiff was not disabled as defined in the Act, nor to remand for further

administrative proceedings.

                                      CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 13) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 10) is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.


                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated: January 25, 2021
       Rochester, New York
                                            - 12 -
